UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1450


ROSE APUZZI,

                    Plaintiff - Appellant,

             v.

AMERICAN MEDICAL SYSTEMS, INC.,

                    Defendant - Appellee.



                                      No. 17-1699


ROSE APUZZI,

                    Plaintiff - Appellant,

             v.

AMERICAN MEDICAL SYSTEMS, INC.,

                    Defendant - Appellee.




Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:14-cv-28603)


Submitted: October 17, 2017                                 Decided: November 1, 2017
Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph L. Messa, Jr., MESSA & ASSOCIATES, P.C., Philadelphia, Pennsylvania, for
Appellant. Barbara R. Binis, Rachel B. Weil, REED SMITH LLP, Philadelphia,
Pennsylvania; Kim M. Watterson, REED SMITH LLP, Pittsburgh, Pennsylvania; M.
Patrick Yingling, REED SMITH LLP, Chicago, Illinois; Michael J. Farrell, Erik W. Legg,
FARRELL, WHITE & LEGG PLLC, Huntington, West Virginia; for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Rose Apuzzi challenges the district court’s order

denying her Fed. R. Civ. P. 60(b) motion to reconsider the dismissal of her complaint for

failure to comply with a discovery order and the court’s order denying her Fed. R. Civ. P.

59(e) motion seeking to alter or amend the order denying her Rule 60(b) motion. After

reviewing the record and the parties’ arguments, we conclude that the court did not abuse

its discretion in denying Apuzzi’s motions. See Mayfield v. Nat’l Ass’n for Stock Car Auto

Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012); Aikens v. Ingram, 652 F.3d 496, 501

(4th Cir. 2011) (en banc). Accordingly, we affirm the district court’s judgments. Apuzzi v.

Am. Med. Sys., Inc., No. 2:14-cv-28603 (S.D.W. Va. Mar. 8, 2017 & May 30, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3